DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,964,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader than those of the conflicting patent (the independent claims of the current application remove the language “performing analysis…”, and the dependent claims correspond to those of the conflicting patent).


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “classifying, based at least in part on multiple features associated with the image, 10the image as having a first signature associated with a fake image or as having a second signature associated with a real image, wherein the first signature corresponds to a finite resolution of a neural network that generated the fake image, a finite number of parameters in the neural network that generated the fake image, or both; and selectively performing a remedial action based at least in part on the 15classification.”
claim 14: “classifying, based at least in part on multiple features associated with the image, the image as having a first signature associated with a fake image or as having a second signature associated with a real image, wherein the first signature corresponds to a finite resolution of a 24AIF-1804-CON1 neural network that generated the fake image, a finite number of parameters in the neural network that generated the fake image, or both; and selectively performing a remedial action based at least in part on the classification.”
claim 20: “classifying, based at least in part on multiple features associated with the image, the image as having a first signature associated with a fake image or as having a second signature associated with a real image, wherein the first signature corresponds to a finite resolution of a 25AIF-1804-CON1 neural network that generated the fake image, a finite number of parameters in the neural network that generated the fake image, or both; and selectively performing a remedial action based at least in part on the classification.”

The closest prior art of record is noted as follows:
Tariq et al. (Detection Both Machine and Human Created Fake Face Images In the Wild, 15 October 2018, Session: Communication and Data Privacy and Integrity, Pages 81-87), hereinafter “Tariq”, discloses on page 83, detection of generative adversarial network generated synthetic face images using a convolutional neural network with resorting to any metadata information, rather relying on image content. However, use of a “first signature [that] corresponds to a finite resolution of a neural network that generated the fake image, a finite number of parameters in the neural network that generated the fake image, or both” is not disclosed.

Li et al. (Exposing DeepFake Videos By Detecting Face Warping Artifacts, 2019, CVPR ’19, Pages 46-52), hereinafter “Li”, discloses using a convolutional neural network to detect image artifacts that indicate resolution inconsistency or limited resolution between a warped face area and surrounding context. However, this reference was published after the effective filing date of the claimed invention and does not qualify as prior art.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661